Citation Nr: 1630847	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  10-24 009	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to September 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  Jurisdiction rests with the RO in Detroit, Michigan, from which the appeal was certified. 

In November 1985 and March 2009, the Veteran testified before Decision Review Officers at hearings held at the Detroit RO, and the Veteran also testified before the undersigned Acting Veterans Law Judge at a hearing held at the Detroit RO in October 2010.  Transcripts of those hearings are associated with the record.  

In September 2012, the Board reopened the matter and remanded it for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

In September 2012, the Board remanded the Veteran's claim to have the AOJ obtain any outstanding private treatment records, Social Security Administration (SSA) records, and VA treatment records, and to schedule the Veteran for a VA examination.  In October 2012, the AOJ sent the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all private health care providers, as well as a signed Authorization and Consent to Release Information for each identified provider.  However, the record does not show that the Veteran responded to that request.  The record contains the requested SSA records and VA treatment records.  

Furthermore, the Veteran underwent VA examination in November 2012.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  After a review of the record and physical examination of the Veteran, the November 2012 VA examiner opined that the Veteran's spondylolisthesis and/or spondylolysis were developmental defects, and there was no superimposed injury to these developmental conditions.  The VA examiner opined that they were static conditions and non-symptom producing.  The VA examiner also stated that the recorded in-service injury in 1978 was an independent incident that resulted in different symptoms.  In addition, the Veteran's current back condition was not incurred nor aggravated during his service, to include the 1978 injury.

Here, the Board finds the VA examiner did not provide an adequate rationale for the opinion that the Veteran's spondylolisthesis and/or spondylolysis were developmental defects.  Specifically, the VA examiner did not discuss pertinent evidence specific to the Veteran's case, to include the in-service and post-service medical records and the Veteran's lay assertions, but rather provided a general statement that these diagnoses were static conditions and non-symptom producing.  Furthermore, the VA examiner did not provide any rationale as to why a current lumbar spine disability, to include the degenerative changes diagnosed on VA examination, was not incurred in or aggravated by active duty.  Therefore, the Board finds remand is warranted in order to obtain a clarifying opinion.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2014); 38 C.F.R. § 3.159 (2015). 

In addition, the Board finds the AOJ should undertake one final attempt to obtain any outstanding private treatment records.  Furthermore, as it appears the Veteran receives continuous treatment through VA, the Board finds the AOJ should obtain any outstanding VA treatment records dated from June 2015 to the present.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all VA treatment records dated from June 2015 to the present for the Veteran.  All actions to obtain the requested records should be fully documented in the record.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2.  Send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to the claim on appeal, to include Parsha Hospital.

3.  After obtaining any needed assistance from the
Veteran, such as a signed Authorization and Consent to
Release Information, make as many attempts as necessary to obtain all identified private treatment records.  This effort must include an initial request and, if the records are not received, at least one follow-up request.

4.  After completing the development requested in items 1 to 3, request a records review and addendum medical opinion regarding the lumbar spine disability from the examiner who completed the November 2012 VA examination, or another appropriate clinician if that examiner is unavailable.  The claims folder and copies of all pertinent records should be made available to the clinician in conjunction with this request. 

If the reviewing clinician determines that a physical examination is necessary, then such must be scheduled.


The reviewing clinician should specifically address the following:  

A)  Please provide a rationale for the conclusion that the Veteran's spondylolisthesis and spondylolysis are developmental defects.  

B)  Please provide a rationale for the conclusion that there was no superimposed injury to spondylolisthesis and/or spondylolysis during the Veteran's service, including the documented injury in 1978.

C)  Please provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that degenerative changes of the lumbar spine, as shown on February 2010 VA examination, began during active duty, were caused by active duty, or are otherwise related to active duty, to include as due to an in-service injury in 1978.

A complete rationale should be provided for any opinion or conclusion expressed.  The rationales provided in conjunction with A) through C) above should include reference to specific evidence in the Veteran's electronic file, to include the in-service and post-service medical records and the Veteran's lay assertions.  If the reviewing clinician cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  Thereafter, re-adjudicate the claim of entitlement to service connection for a lumbar spine disability.  If the benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).




_________________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




